NO. 07-04-0313-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL D

                                       MAY 31, 2005
                              ______________________________

                                      SHERYL D. ATWOOD,

                                                                         Appellant

                                                    v.

                                     THE STATE OF TEXAS,

                                                          Appellee
                            _________________________________

            FROM THE COUNTY COURT AT LAW NO.2 OF LUBBOCK COUNTY;

                   NO. 2002-478,973; HON. DRUE FARMER, PRESIDING
                          _______________________________

                                   Memorandum Opinion
                              ______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

        Appellant, Sheryl D. Atwood, appeals from an order modifying the terms of her

community supervision or probation. The State had moved to revoke her probation, but

rather than do so, the trial court allowed her to remain on probation after modifying the

conditions attached to it. We dismiss for want of jurisdiction.1




        1
          We have authority to address our own jurisdiction sua sponte. V arga s v. State, 109 S.W.3d 26,
29 (Tex. App. –Am arillo 2003, no pet.).
        Subject to an exception not applicable here,2 orders modifying the terms and

conditions of probation are not subject to appeal. Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977); Castillo v. State, No. 13-03-416-CR, 2003 Tex. App. LEXIS 9472 (Tex.

App.–Corpus Christi, November 6, 2003, no pet.) (not designated for publication);

Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.–Houston [1st Dist.] 1999, pet. ref’d);

Elizondo v. State, 966 S.W.2d 671, 672 (Tex. App.–San Antonio 1998, no pet.); Eaden v.

State, 901 S.W.2d 535, 537 (Tex. App.–El Paso 1995, no pet.). Therefore, we have no

jurisdiction to consider the issue before us.

        Accordingly, the appeal is dismissed for want of jurisdiction.



                                                          Brian Quinn
                                                          Chief Justice

Do not publish.




        2
          It has been held that a defendant may complain of a probation modification order when violation
of that order form ed the ba sis of a subseq uen t revocation . Elizondo v. State, 966 S.W.2d 671, 672 (Tex.
App. –San Anton io 1998, no. pet.).

                                                      2